DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 December 2019 has been entered.

Claim Objections
Claim 31 is objected to because of the following informalities:  Claim 31 refers to “a chemical, field effect transducer”. The standard terminology for these devices does not include a comma.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 25-32 and 38-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 25 calls for a “sweat transporter” which has collection, transfer, and removal portions to “promote a continuous sweat flow”. The disclosure includes a “sweat transport medium 74” which is used to promote sweat transfer (paragraph [0035]), but as disclosed this element merely leads to an evaporation pad (removal portion?), and does not actively include it as part of the sweat transport medium. Figure 7 shows the flow between components, with one arrow showing the flow in the sweat transporter, and another arrow showing the flow in the evaporation pad (removal portion?), not one single device with flow continuing across that device. As such, the disclosure does not reasonably convey possession of a device with a  “sweat transporter” which has collection, transfer, and removal portions to “promote a continuous sweat flow” at the time the invention was filed.
Additionally and separately, claim 25 also calls for the transfer portion of the sweat transporter to have a fluid transport capacity less than the collection portion and the removal portion; the disclosed sweat transporter does not set forth any fluid transport capacity of any 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-32 and 38-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 calls for “a sensor configured to receive a plurality of measurements”. A sensor senses; it is unclear how a sensor can be used to receive measurements, not take/obtain them. Further, it is entirely unclear where the sensor “receives” measurements from if they are not obtained by some other sensor. As presented, claim 25 is also rejected under 35 U.S.C. 112(b) the source of the measurements which are received by the sensor. If the sensor is used only to receive, not sense, the claim should make clear what component is performing sensing or obtaining data from some other source. 
Claim 25 also calls for the sensor to contact “only the transfer portion”. As defined, the sensor is part of a base layer; it is entirely unclear how the sensor can contact only the transfer portion and not contact the base layer which it is a part of?
Claim 25 calls for an adhesive layer “between the collection portion and the skin surface”. The skin surface is not and cannot be part of the device, such that it is entirely unclear where this adhesive layer should be located. 
Further, claim 27 also calls for an adhesive layer, this one “covering the collection portion”. It is unclear if this is an additional layer, or the same layer, or how the layers might be arranged relative to each other and the remainder of the device. Additionally, it appears that this adhesive layer might, as part of covering the collection portion, also cover additional portions of the device? In which case it is not clear the device could function to allow sweat to evaporate through the vapor porous covering.
Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or .

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 25-32 and 38-44 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 25 defines an adhesive layer located between the device’s collection portion and the skin surface; the human body may not be claimed. The claim should define elements as being “configured to be” located in positions relative to the body (or similar); a specific suggestion cannot be provided due to the indefiniteness associated with this clause as noted above.

Response to Arguments
Applicant's arguments filed 19 December 2019 have been fully considered but they are not persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791